DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.
Claims 1-10 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.
 
Response to Amendments
Claim Rejections - 35 USC § 103
Applicant’s amendments are sufficient to overcome the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2004/229162 A1) in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2010/0136485 A1) in view of Fujiwara et al. (US 2016/0320698 A1).
Hasegawa et al. suggest photoacid generators comprising onium salt compounds having the claimed formula (1), since the sulfonium cations include sulfonium cations disclosed in claim 1 and the anion may be a tris (substituted alkanesulfonyl) methide, such as tris(trifluoromethylsulfonyl)methide   (see entire disclosure, in particular paragraphs 0100-0102).  Hasegawa et al. disclose a resist composition comprising (A) the onium salt compounds having the claimed formula (1), (B) an organic solvent, (C) a polymer comprising recurring units containing an acid labile group, and (D) a photoacid generator, which is different from the photoacid generators comprising the onium salt compounds having the claimed formula (1) (see paragraphs 0002, 0017, 0023-0027, 0059-0086, 0095-0111).   The recurring units containing an acid labile group may include those claimed (see paragraphs 0059-0084).  The resist composition may further comprise surfactants (see paragraph 0095 and 
The onium salt and resin composition of Hasegawa et al. differ from the instant onium salt and resin composition in that it is not required that the anion be limited to the claimed anion (see instant claims 1 and 9).
However, Hasegawa et al. disclose that the anion may be a tris (substituted alkanesulfonyl) methide, such as tris(trifluoromethylsulfonyl)methide.   Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a trisalkylsulfonylmethide as the anion in the sulfonium salts of Hasegawa et al., since Hasegawa et al. disclose that tris (substituted alkanesulfonyl) methides, such as tris(trifluoromethylsulfonyl)methide are suitable as anions in sulfonium salts used as photoacid generators in resin compositions.  
Hasegawa et al. differ from the instant onium salt and resin composition in that it is not required that resin composition also contain a photoacid generator (D) have the formula (2) or (3).  However, Hasegawa et al. disclose that the resin composition may comprise more than one photoacid generator (see paragraphs 0110-0111).
Fujiwara et al. disclose onium salts, resist compositions, and a patterning process (see entire disclosure).  The resist composition may comprise a photoacid generator that includes those having the claimed formulas (2) and (3) (see paragraphs 0028, and 0139-0160).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize one of the photoacid generators having 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ROSALYND A KEYS/Primary Examiner, Art Unit 1699